DETAILED ACTION
This action is in response to the RCE filed 01/10/2022 in which claim 1 has been amended, claims 4-6 and 14 have been canceled, and claim 22 has been newly added; thus claims 1-3, 7-13 and 15-22 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
With regard to “rolled or rolled and twisted”, as they apply to the instant rejection, the Examiner noted in the interview that the claims are not obvious over any of the reference individually,. However in combination they are seen to read on the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13 and 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “unfolded again”, however there is no prior folding or unfolding, and thus it is unclear how it can be unfolded again.
Claims 2-3, 7-13 and 15-22 are rejected for depending form an indefinite claim.
Claim Interpretation
The term “rolled or rolled and twisted upon itself” is interpreted to mean that at last one edge of the filter material is overlapping another edge, i.e. to be rolled, as support by Applicants’ disclose and drawings i.e. Figs. 10-11.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the filter cleaning unit in claims 8 and 9, which is seen to refer to the structure which is “a rinsing device for rinsing the filter body (2) with water, water vapor and/ or any other suitable liquid and/ or gaseous cleaning medium” (instant specification pg. 14 lines 4-9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2141352 A (hereinafter “Wilson”) in view of US2008/0087600A1 (hereinafter “Militz”)
Regarding Claim 1 Wilson discloses a filter unit, having: 
at least one belt 17, and 
wherein the at least one belt is at least rolled upon itself, and further wherein: 
at least in one portion the at least rolled or rolled and twisted belt is compressed in a region that is rolled upon itself (i.e. under press 30); 
the filter unit has the at least one belt as a filter body, wherein the filter unit has a receptacle for receiving the belt as the filter body; 
the receptacle has at least one movable slider element 30 which is movable between a position in which it compresses the belt transversely to the first and second faces and a position in which the belt is decompressed; 

the receptacle is provided with an outlet funnel portion (i.e. rod 20) which due to its round profile thus tapers off in such a 
    PNG
    media_image1.png
    537
    945
    media_image1.png
    Greyscale
manner that the belt is compressed transversely to its faces. See Figs. 1-3, P1/L83-P2/L95.
Wilson does not disclose the belt is a “warp-knitted spacer” which comprises a first and a second cover layer having in each case a multiplicity of openings which are delimited by peripheral regions, wherein threads extend from the peripheral regions of the first cover layer to peripheral regions of the second cover layer.
However, with regard to (1) a “warp knit spacer” belt, Militz discloses a filter unit having: at least one warp-knitted spacer 1 which comprises a first 10 and a second cover layer 12 having in each case a multiplicity of openings which are delimited by peripheral regions, wherein threads 11 extend from the peripheral regions of the first cover layer to peripheral regions of the second cover layer (Figs. 1(a-c) and 2 and [0071]-[0072]), and wherein the at least one warp-knitted spacer is compressed [0034]-[0035] and [0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Wilson by substituting for the belt the warp-knitted spacer of Militz because this involves the simple substitution of one known fluid filter sheet material for another and because the filter material of Wilson is not particularly limited 
Regarding Claim 2 Wilson in view of Militz discloses the filter unit as claimed in claim 1, wherein the at least one warp-knitted spacer in at least one portion in the transverse direction or perpendicularly to its cover layers is compressed and a fluid to be filtered flows along between the cover layers of the at least one warp-knitted spacer; this is inherent to the use of the filter unit as shown in the Figures and described; Wilson Figs. 1-3, P1/L83-P2/L95
Regarding Claim 3 Wilson in view of Militz discloses the filter unit as claimed in claim 1, wherein the receptacle is configured in such a manner that the at least one warp-knitted spacer which is received in the receptacle in at least one portion is compressible in the transverse direction or perpendicularly to its cover layers, and wherein in a filtering operation of the filter unit the liquid to be filtered and/or the filtered liquid substantially flows through the warp-knitted spacer between the first and second cover layers; this is inherent to the use of the filter unit as shown in the Figures and described; Wilson Figs. 1-3, P1/L83-P2/L95
Regarding Claim 7 Wilson in view of Militz discloses the filter unit as claimed in claim 3, wherein the filter body is configured as an endless tape, wherein the receptacle is configured in such a manner that the tape is introducible into the receptacle at one end, guidable through the receptacle and at the other end guidable out of the receptacle again, and wherein the tape for introducing into the receptacle is unwindable from a roll and introducible into the receptacle, and/or wherein the tape after being guided out of the receptacle is windable onto a roll; this is inherent to the use of the filter unit as shown in the Figures and described which is moved by rollers; Wilson Figs. 1-3, P1/L83-P2/L95.
Regarding Claim 8 Wilson in view of Militz discloses the filter unit as claimed in claim 3, wherein the filter unit has a filter cleaning unit (air blaster system 26 Fig. 3) for cleaning the warp-knitted spacer before and/or after (it is an endless belt, so both) a fluid to be filtered flows through the warp-knitted spacer in the receptacle; Wilson Figs. 1-3, P1/L83-P2/L95
Regarding Claim 9 Wilson in view of Militz discloses the filter unit as claimed in claim 8, wherein the filter cleaning unit (air blaster system 26 Fig. 3) upstream and/or downstream (it is an endless belt, so both) of the receptacle is linked or connected to the filter unit for cleaning the warp-knitted spacer before and/or after a fluid to be filtered flows through the warp-knitted spacer in the receptacle; ; Wilson Figs. 1-3, P1/L83-P2/L95
Regarding Claim 10 Wilson in view of Militz discloses the filter unit as claimed in claim 3, wherein the receptacle has at least one fluid inlet 11 for directing fluid to be filtered to the at least one warp-knitted spacer and for flowing through the at least one warp-knitted spacer along its cover layers and the threads extending therebetween, and wherein the receptacle has at least one fluid outlet (i.e. tray 35 in area below press) for subsequently discharging the fluid filtered by way of the at least one warp-knitted spacer; this is inherent to the use of the filter unit as shown in the Figures and described which is moved by rollers; Wilson Figs. 1-3, P1/L83-P2/L95.
Regarding Claim 11 Wilson in view of Militz discloses the filter unit as claimed in claim 1, wherein “There may be a number of porous belts driven continuously one above the other with pommace delivered in separate layers between the belts to form a multiple "sandwich".” (Wilson P2/L70-73), and thus a plurality of warpknitted spacers would obviously be provided are provided in the filter unit of Wilson in view of Militz.
Regarding Claim 12-13 Wilson in view of Militz discloses the filter unit as claimed in claim 1, wherein the filter sheet comprises metal (Militz [0023], [0040], [0058], [0059]), which provides the threads with germicidal activity (Militz [0041]).
Regarding Claim 17-18 Wilson in view of Militz discloses the filter unit as claimed in claim 11, wherein “There may Wilson P2/L70-73) and thus the plurality of warp-knitted spacers disposed beside one another would obviously be provided are provided in the filter unit of Wilson in view of Militz. And further it would therefore have been obvious to roll them all together as they are disclosed to be used together during extraction.
Regarding Claim 19-21 Wilson in view of Militz discloses the filter unit as claimed m claim 12, wherein the threads may be multifilament or monofilament textile metalized yarn Militz [0058], i.e. plastic yarn coated in metal. While polyurethane is not specifically listed as a material of the yarn, as polyurethane is a large class of widely used polymers for many applications including yarns and textile sheets, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Wilson in view of Militz by substituting polyurethane for the belt yarn material because this involves the simple substitution of a well-known polymer for the fiber to obtain the predictable results of a successful filter material.
Regarding Claim 22 Wilson in view of Militz discloses the filter unit as claimed in claim 1, wherein the at least rolled or rolled and twisted warp-knitted spacer is compressed in a region that is rolled or rolled and twisted upon itself and in a direction that is transverse to or perpendicular to the first and second cover layers; this is inherent to the use of the filter unit as shown in the Figures and described which is moved by rollers; Wilson Figs. 1-3, P1/L83-P2/L95.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Militz further in view of US 6,146,540 (hereinafter “Nakamura”) and US4469600 (hereinafter “Frydman”).
Regarding Claim 15-16 Wilson in view of Militz discloses the filter unit of claim 1 and its method of use, but does not disclose a method for nitrification of a liquid, the method comprising filtering the liquid through the filter unit of claim 1, wherein the filer unit is populated with microorganisms and/or is coated with chemicals or auxiliaries, whereby nitrification of the liquid results, or (to claim 16) wherein the warp-knitted spacer is populated with microorganisms and/or is coated with chemicals or auxiliaries, whereby nitrification of the liquid results.
However Nakamura discloses a similar filter press, where material to have fluid extracted from it is fed into a rolled filter material and compressed, wherein the filtered material is sludge that is then sent to further biological treatment (C5/L49-C7/L65).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of using the apparatus of Wilson in view of Militz by using it to dewater sludge before sending the liquid to further biological treatment as disclosed by Nakamura because this involves the simple substitution of one known material for having its fluid extracted for another to obtain the predictable result of successful solids dewatering.
With regard to specifically nitrification of the liquid and the filter unit and/or warp-knitted spacer, Frydman discloses a method for biological purification of wastewater in a reactor in the presence of open-pore and compressible carrier material for biomass, the carrier material, prior to its use in the reactor, is loaded with bacteria, finely divided, inorganic and/or organic compounds, selected for wastewater purification, and the carrier material further comprises absorbent material which filter the wastewater (Abstract, C1/L15-C2/L7) The process thus includes comprising filtering the liquid through the carrier material as the liquid must, at least in part, enter and pass through the carrier material to populate the reactor with the bacteria and accomplish the nitrification of the liquid as well as to effect absorption with the absorbent materials. Frydman further discloses the carrier material may be any open-pore compressible material; C2/L21-28. Frydman further discloses that sludge is the source of the nitrifiying bacteria.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wilson in view of Militz and Nakamura by additionally using sludge that comprises nitrifying bacteria as the sludge to be dewatered as in Frydman in order to populate the warp-knit spacer belt with nitrifying bacteria to help populate the biological treatment downstream of the press and start the nitrifying process.  This will inherently result in nitrification of the liquid; see MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773